Lumpkin, J.
The evidence in this ease was sufficient to sustain a recovery. The amount, however, was larger than the evidence authorized. The plaintiff could not recover more than .he had been caused to pay out by reason of the representations and conduct of the defendant, and interest-at seven per cent, thereon. The only evidence on that subject was that-he paid “$175.00 and the interest.” When the payment was made, or how much interest was paid, does not appear. If the plaintiff will write off from the recovery all in excess of $175, and seven per cent, interest from the date of the filing of the suit, the verdict may stand. Otherwise a new trial will be granted. c

Judgment affirmed on terms.


All the Justices concur.

J. B. Jones "and McMillan & Erwin, for plaintiff in error.